Name: 93/601/EC: Commission Decision of 19 November 1993 repealing Decision 93/531/EEC concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  Europe;  trade policy;  agricultural activity
 Date Published: 1993-11-20

 Avis juridique important|31993D060193/601/EC: Commission Decision of 19 November 1993 repealing Decision 93/531/EEC concerning certain protection measures relating to African swine fever in Portugal Official Journal L 285 , 20/11/1993 P. 0037 - 0037COMMISSION DECISION of 19 November 1993 repealing Decision 93/531/EEC concerning certain protection measures relating to African swine fever in Portugal (93/601/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Council Directive 92/118/EEC, and in particular, Article 9 (4) thereof, Whereas as a result of outbreaks of African swine fever in the Alentejo region of Portugal, the Commission adopted Decision 93/531/EEC of 15 October 1993 concerning certain protection measures relating to African swine fever in Portugal (4) as amended by Decision 93/582/EEC (5); Whereas the measures introduced by Decision 93/531/EEC should be of a temporary nature; Whereas certain protection measures specified to the situation in Portugal must be adopted; Whereas the measures introduced by Decision 93/531/EEC in the interest of clarity must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/531/EEC is hereby repealed. Article 2 This Decision shall apply from 20 November 1993. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 258, 16. 10. 1993, p. 33. (5) OJ No L 278, 11. 11. 1993, p. 71.